EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, no prior art could be located that teaches or fairly suggests effective saturation capacity of the first capacitive element being 10 to 5,000 times an effective saturation capacity of the second capacitive element, the method comprising: after resetting the light-receiving device as necessary, irradiating light having a light quantity capable of producing a photoelectric charge amount necessary and sufficient to fill the effective saturation capacity of the first capacitive element onto the light-receiving element to fill a capacity of the first capacitive element with a photoelectric charge produced in the light- receiving element up to the effective saturation capacity; turning on the pixel selecting switch to select the light-receiving pixel; transferring and accumulating from the first capacitive element into the second capacitive element a charge amount exceeding a potential barrier relative to the first capacitive element during transfer of a photoelectric charge from the first capacitive element to the second capacitive element by the switch; turning on the pixel selecting switch to output from the light-receiving pixel a voltage signal produced by charge-voltage conversion of the charge amount accumulated in the second capacitive element with a charge-voltage .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. 20080210993 and Pat. No. 8624308 – directed to using a floating diffusion and additive capacitive element to partially read out photodiode charge and fully reading out photodiode charge
U.S. Pub. No. 20080297637 and Pat. No. 7924334 – directed to multiple transfers of a photocharge to a floating diffusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697